Judgment unanimously affirmed. Memorandum: Defendant contends that he was denied effective assistance of counsel. Under the circumstances of this case, we conclude that the representation received by defendant, viewed in its entirety, was meaningful (see, People v Satterfield, 66 NY2d 796, 798-799; People v Trait, 139 AD2d 937, 938, lv denied 72 NY2d 867). Defendant further contends that errors in Supreme Court’s instructions to the jury mandate reversal. Because no objection was made to those instructions, any error has not been preserved for our review (see, CPL 470.05 [2]; People v Thomas, 50 NY2d 467). In any event, the court’s instructions, as a whole, conveyed the proper rules to be applied by the jury (see, People v Canty, 60 NY2d 830, 831-832; People v Clark, 190 AD2d 989, lv denied 81 NY2d 968), and the court’s supplemental instruction did not coerce the jury into reaching a verdict (see, e.g., People v Sharff, 38 NY2d 751; People v Glover, 165 AD2d 761, lv denied 77 NY2d 877; People v Ford, 155 AD2d 863, affd 76 NY2d 868; People v Lilley, 141 AD2d 849). (Appeal from Judgment of Supreme Court, Erie County, Marshall, J.—Rape, 1st Degree.) Present— Green, J. P., Lawton, Wesley, Doerr and Davis, JJ.